Citation Nr: 0620013	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 until 
January 1959.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The preponderance of the evidence demonstrates that tinnitus 
was manifested many years after active duty service and is 
not due or related to such service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.159(a), 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran contends that his tinnitus is due to noise 
exposure received from military service.  Specifically, the 
veteran claims that his exposure to aircraft crashes and 
rifle fire caused his tinnitus.  The veteran's personnel 
records establish that he served on an aircraft carrier and 
witnessed several crashes.  The personnel records also list 
the veteran as serving in the Navy Gunnery Department and 
that he did receive instruction at a rifle range.  See 
personnel records.  However, the veteran's separation exam 
showed that the ears were "NORMAL."  Post-service medical 
evidence of record noted that the veteran complained of 
ringing in the ears in April 2000.  

In May 2005, the veteran underwent a VA examination.  During 
the exam, the veteran stated that he had been experiencing 
tinnitus, constantly, for the last fifteen years.  He 
described the tinnitus as a moderate to severe high frequency 
ringing sound.  The veteran stated that his noise exposure 
consisted of shooting guns and working around planes on an 
aircraft carrier while serving in the Navy, and after 
separation from the Navy, he worked, without hearing 
protection, in noisy power plants, pulp mills, and as a 
carpenter.  The examiner stated that based on the fact that 
the tinnitus is common with the kind of high frequency 
hearing loss pattern shown during the exam, he felt the 
etiology of the veteran's tinnitus is likely due to the same 
etiology as his hearing loss. 

The exam revealed normal hearing in the lower frequencies 
bilaterally with mild sensorineural hearing loss as 4000 
Hertz on the right side and mild to moderate sensorinueral 
hearing loss at 3000 Hertz and 4000 Hertz on the left side.  
The veteran reported bilateral subjective tinnitus, constant 
and moderate to severe, that had been present for fifteen 
years.  The word recognition scores were normal bilaterally.

The examiner noted that the veteran's reported military noise 
exposure without hearing protection was significant enough to 
contribute to his current hearing loss and tinnitus 
complaints, and the veteran's current hearing loss pattern is 
consistent with a typical noise induced hearing loss pattern 
that might be associated with tinnitus.  However, the 
examiner noted that there was no evidence of the existence or 
absence of hearing loss or tinnitus while in service, and the 
veteran reported very significant occupational noise exposure 
without hearing protection for most of his life after 
military separation.  In addition, the veteran reported that 
his hearing loss and tinnitus complaints began well after his 
separation from the military.  

Therefore, the examiner stated that it appears likely that 
non-military noise exposure played a significant role in his 
current tinnitus and hearing loss complaints as well as the 
aging process.  The examiner stated that he felt to attribute 
any portion of the veteran's current tinnitus complaints to 
his military service or to attempt to determine the amount of 
hearing loss that occurred due to military noise trauma 
versus other influences, such as the aging process and non-
military occupational noise exposure, would be speculative at 
best.  Therefore, the examiner stated that he could not 
resolve this issue without resorting to mere speculation.  In 
other words, the examiner was unable to conclude with any 
degree of reasonable certainty that the tinnitus was related 
to service.   

The opinion of the May 2005 VA examiner was based on review 
of the veteran's claim's file and a complete audiological 
examination including a detailed description of the veteran's 
reported noise exposure.

Although the VA examiner found he could only resort to mere 
speculation, the Board still finds the preponderance of the 
evidence is against the claim.  The veteran had no complaints 
of tinnitus in service, and no such complaints were noted 
until many years after separation from service.  
Additionally, the VA examiner did state that it appeared 
likely that non-military noise as well as age contributed to 
the veteran's tinnitus.  Thus, the Board finds that the lack 
of complaints of tinnitus in service and the lack of any 
mention of the disorder until many years after separation 
from service preponderate against the claim.  

Although the veteran and other lay persons are competent to 
testify as to his in- service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the veteran's personal opinion that 
the disability at issue began in service or that it is 
otherwise related to service is not a sufficient basis for 
awarding service connection.   

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim; 
therefore, the doctrine is not for application in this case.   
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The appellant was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the appellant (May 2001, Mar. 2005).  As such, VA 
fulfilled its notification duties.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In this 
case, the veteran's service medical records have been 
associated with the claim's file.  Moreover, a VA opinion in 
connection with this claim was obtained.  For the reasons set 
forth above, and given the facts of this case, the Board 
finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the appellant. 


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


